THOMPSON, Judge.
Appellant Viray Matthews appeals an order of the Department of Health and Rehabilitative Services (HRS) denying her application for institutional care benefits. We reverse.
Mrs. Matthews is a nursing home resident and Medicaid Institutional Care benefits recipient. HRS discontinued her institutional care benefits in September 1985 because of uncertainty as to her continuing eligibility. On February 26, 1986 Bonnie Flowers, Mrs. Matthews’ niece, filed an application seeking reinstatement of Mrs. Matthews’ benefits payment and three months retroactive benefits pursuant to
Fla.Admin.Code Rule 10C-8.014. The application was denied by HRS on April 11, 1986. A second application filed on April 26 resulted in Mrs. Matthews’ eligibility being restored effective May 1, although retroactive benefits were denied. Both decisions were reviewed and affirmed by a hearing officer and both are at issue in this appeal. However, because we find that the February 26 application should not have been denied, we need not reach the issues raised with regard to the second application.
At the time the February 26 application was filed and denied HRS had in its possession all the information necessary for a determination of Mrs. Matthews’ eligibility. Nevertheless, HRS erroneously requested additional extraneous and unnecessary information, and then denied the application based on Bonnie Flowers’ failure to provide the requested data. Mrs. Matthews’ eligibility during the period is uncontroverted. Therefore HRS erred in denying the February 26 application. The final order affirming such denial is erroneous, and is reversed and remanded with directions that Mrs. Matthews’ benefits be reinstated retroactive to November 1, 1986. The issues raised with regard to the partial grant of the April 26 application are moot.
REVERSED AND REMANDED.
SHIVERS and NIMMONS, JJ., concur.